Case 2:20-cv-09191-MWF-E Document 12-1 Filed 01/18/21 Page 1 of 6 Page ID #:55

   UTZURRUM LAW OFFICES, A.P.C.
 1 Joe Utzurrum, Esq.
   Cal Bar Number 171701
 2 11620 Wilshire Blvd. Ste. 900
   Los Angeles, California 90025
 3 Tele 310.887.1837
   Email joe@ulawoffices.com
 4
 5 Attorneys for Plaintiff, JOSEPH R.
   MEEHAN
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11 JOSEPH R. MEEHAN,                           ) Case No. 2:20-cv-09191-MWF(Ex)
                                               )
12                      Plaintiff,             ) DECLARATION OF JOE
13                                             ) UTZURRUM
                 vs.                           )
14                                             )
     ALLISON WOODARD,                          )
15                                             )
                        Defendant.             )
16                                             )
17                                             )
           I, Joe Utzurrum, declare that,
18
     1. have been licensed to practice law in the State of Hawaii and Federal
19
        District in Hawai’i (2012), in the state of California (1994), in the Central
20
        District of California, and all other courts in the State of California. I have
21
        been a licensed practicing solicitor in England and Wales (2010) having
22
        passed the bar therein.
23
     2. I am the attorney for plaintiff in the action herein having the case name
24
        Meehan v. Woodard and bearing the United States District Court case
25
        number 2:20-cv-09191-MWF(Ex).
26
     3. On October 9, 2020, I requested that One Legal serve the Summons,
27
        Complaint, Notice of Interested Parties, Notice of Case Assignment and
28
                                                            Application for Clerk to Enter Default
                                              3
Case 2:20-cv-09191-MWF-E Document 12-1 Filed 01/18/21 Page 2 of 6 Page ID #:56


       Notice of ADR on defendant, Allison Woodard at her residence in
 1     Brookpark, Ohio.
 2 4. On or about October 26, 2020, I received notice from One Legal that the
 3    summons, pleadings and documents were served on defendant by
 4    substitute service on that same day. After being directed to do so by One
 5     Legal, I received the proof of service by downloading the proof of service
 6     from the One Legal website, a copy of which is attached hereto as Exhibit
 7     1 and on file herein as Document number 10.
 8 5. I have not received any communication from any person purporting to be
 9    Allison Woodard or a representative of Alison Woodard.
10 6. Defendant, Allison Woodard, has not responded to the Summons and
11     Complaint served on her on October 26, 2020 under Fed. R. Civ. P. 12 or
12     otherwise within the time period provided by law.
13        I declare that the herein stated facts are of my own personal knowledge
14 and I would testify to such if called upon to do so, and further, that I make this
15 declaration under penalty of perjury under the laws of the United States of
16 America.
17 Dated: January 18, 2021
18                                      UTZURRUM LAW OFFICES, A.P.C.
19
20
21                                      By:         /s/ Joe Utzurrum
22                                      Joe Utzurrum, Attorney for Plaintiff,
23                                      JOSEPH R. MEEHAN
24
25
26
27
28
                                                         Application for Clerk to Enter Default
                                              4
Case 2:20-cv-09191-MWF-E Document 12-1 Filed 01/18/21 Page 3 of 6 Page ID #:57




                               Exhibit 1
        Case
         Case2:20-cv-09191-MWF-E
              2:20-cv-09191-MWF-E
              2:20-cv-09191-DDP-ASDocument
                                   Document
                                    Document
                                           12-1
                                            10
                                             7 Filed
                                                Filed10/09/20
                                                     12/08/20
                                                      01/18/21 Page
                                                                Page14ofof236 Page
                                                                               PageIDID#:43
                                                                                       #:48
                                                                                        #:58

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    Central District
                                                 __________  DistrictofofCalifornia
                                                                          __________

                                                                    )
                   JOSEPH R. MEEHAN                                 )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:20-cv-09191 DDP (ASx)
                                                                    )
                                                                    )
                    ALLISON WOODARD
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ALLISON WOODARD
                                       1703 Raton Drive
                                       Arlington, TX 76018-4939




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: UTZURRUM LAW OFFICES, A.P.C.
                                       Joe Utzurrum, Esq.
                                       11620 Wilshire Blvd. Ste. 900
                                       Los Angeles, California 90025
                                       Tele 310.887.1837


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:    10/9/2020
                                                                                        Signature of Clerk or Deputy Clerk
Case
 Case2:20-cv-09191-MWF-E
      2:20-cv-09191-MWF-E Document
                           Document12-1
                                    10 Filed
                                        Filed12/08/20
                                              01/18/21 Page
                                                        Page25ofof36 Page
                                                                      PageID
                                                                           ID#:49
                                                                              #:59




   15689 Pike Blvd.,, Brookpark, OH 44142
              Case
               Case2:20-cv-09191-MWF-E
                    2:20-cv-09191-MWF-E Document
                                         Document12-1
                                                  10 Filed
                                                      Filed12/08/20
                                                            01/18/21 Page
                                                                      Page36ofof36 Page
                                                                                    PageID
                                                                                         ID#:50
                                                                                            #:60
  ATTORNEYORPARTYWITI-lOUTATTORNEY(NameandAddress):                                                 TELEPHONE NO.:         FORCOURTUSEONLY
   UTZURRUM LAW OFFICES, A.P.C.                                                                   (949 )244-2230
   Joe Utzurrum, Esq. SBN 171701
   11620 Wilshire Blvd. Ste. 900
   Los Angeles, California 90025                                                Ref.No.crFdeNo.
                                                                            I
  ATTORNEY FOR (Name): Plaintiff
  Insert naire oroour1.. judicial cislrict cr btandl oouct, ff any:

          Central District of California - District - Los Angeles - Edward R. Roybal Federal Bldg
   255 E. Temple St
   Los Angeles, CA 90012
  PlAUffiFF:


  Jose R. Meehan
  DEFENDANT:

  Allison Woodard
                                                                                                                     CASE NUMBER;
               DECLARATION OF
                 DILIGENCE                                                                                           2:20-cv-09191 DDP (ASx)

 I received the within process on 10/9/2020 and that after due and diligent effort I have been unable to personally serve said party.
 The following itemization of the dates and times of attempts details the efforts required to effect personal service. Additional
 costs for diligence are recoverable under CCP §1033.5 (a)(4)(B).

               PARTY     sERveo: Allison Woodard



  (1)Home: 15689 Pike Blvd.,, Brookpark, OH 44142




  As enumerated below:

  On 10/12/2020 5:20:00 PM at address (1) above. No Answer NO ANSWER, NO CARS SEEN
  On 10/13/2020 8:22:00 AM at address (1) above. No Answer NO ANSWER, NO CARS SEEN
  On 10/15/2020 4:12:00 PM at address (1) above. No Answer NO ANSWER, NO CARS SEEN
  On 10/17/2020 11:22:00 AM at address (1) above. No Answer NO ANSWER, NO CARS SEEN, I COULD SEE A
  YOUNGER MALE INSIDE THE HOME
  On 10/20/2020 7:47:00 PM at address (1) above. No Answer NO ANSWER, NO CARS SEEN, TALKED TO A
  NEIGHBOR, WHO STATED THEY IS A YOUNGER MALE AND FEMALE THAT JUST .MOVED INTO THIS HOME,
  HE DID NOT KNOW THERE NAMES
  On 10/23/2020 6:28:00 PM at address (1) above. No Answer NO ANSWER, NO CARS SEEN, POSTED A DOOR
  HANGER




   Date:              10/27/2020                                      I dedare under penalty                           of the United States of
                                                                      America that the forego
Not a registered California process server.
                  MARKBERUS
One Legal - P-000618-Sonoma
1400 North McDowell Blvd, Ste 300
Petaluma, CA 94954
415-491-0606
                                                                                                                                OL# 15311089
